Citation Nr: 1324415	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI) residuals, to include headaches.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, assigned a 10 percent rating for the service-connected TBI residuals.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's VA claims folder.

The Board notes that a March 2012 Decision Review Officer (DRO) decision assigned a separate noncompensable (zero percent) rating for migraine headaches, recognized as secondary to the TBI residuals.  However, as recurrent headaches were noted as one of the symptoms associated with the current 10 percent rating, the Board has included it as part of the claim for a higher rating for these residuals.

The Board also notes that the issue of entitlement to TDIU was not explicitly adjudicated below.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  By a November 2012 written statement, the Veteran's accredited representative specifically requested that the TDIU issue be addressed in this case.  Accordingly, the Board finds that TDIU is part of the appeal, and must be addressed in future adjudications.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's TBI and TDIU claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal is requested on the issues of entitlement to service connection for a lumbar spine disorder and a right knee disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims of entitlement to service connection for a lumbar spine disorder and a right knee disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in May 2013, the Veteran withdrew his appeal regarding the issues of entitlement to service connection for a lumbar spine disorder and a right knee disorder.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in regard to these claims.  Accordingly, the Board does not have jurisdiction to review these appellate claims and they are dismissed.


ORDER

The appeal regarding the issues of entitlement to service connection for a lumbar spine disorder and a right knee disorder is dismissed.


REMAND

As noted in the Introduction, the Board determined that the issue of entitlement to TDIU was part of the appeal pursuant to the holding of Rice, supra.  However, this claim was not explicitly adjudicated below.  Therefore, a remand is required in order for the Veteran to receive proper notification of what is necessary to substantiate a TDIU claim, as well as to provide him the opportunity to present evidence and argument in the first instance. 

With respect to the TBI claim, the Board acknowledges that the Veteran has been accorded multiple VA medical examinations regarding this case, to include in March 2008, October 2010, and February 2012.  However, it is not clear that these examinations fully document the symptomatology of the TBI residuals.  In pertinent part, the Veteran has emphasized that he experiences recurrent loss of consciousness/ "black outs," and has submitted supporting evidence from a VA treating physician.  Nevertheless, it is not clear from the treating physician's statements, or the other evidence of record, whether such symptoms are part of the TBI residuals.  Further, the February 2012 VA examination indicated that the Veteran's consciousness was normal, and did not check the box to indicate he experiences seizures or dizziness/vertigo.  The Board notes, however, that the May 2008 rating decision noted subjective symptoms of headaches and dizziness in assigning the 10 percent rating.  The October 2010 VA examination also indicated the symptoms of dizziness and "black outs" were TBI residuals.  In addition, electronic, paperless VA treatment records on Virtual VA indicate the Veteran has vision problems due to his TBI, but it does not appear such symptoms were considered in evaluating the service-connected disability.  

In view of the foregoing, the Board finds that it is not clear from the record whether the Veteran experiences loss of consciousness/ "black outs" due to his service-connected TBI residuals.  As both the Veteran's treating VA physician, and the February 2012 VA examiner, indicated the Veteran is unemployable due to these symptoms, the Board finds that clarification is necessary in order to fully evaluate this service-connected disability.  Therefore, a remand is required in order to accord the Veteran a new VA medical examination which adequately evaluates the full extent of the TBI residuals.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also observes that the Virtual VA system indicates that electronic, paperless VA treatment records were added to the system in March 2012 which includes references to his TBI residuals.  Although the most recent Supplemental Statement of the Case (SSOC) was promulgated in April 2012, and included a reference to review of the claims file, it is not clear that such records were actually reviewed.  The Veteran has not expressly waived consideration of such evidence in accord with 38 C.F.R. § 20.1304.  Further, the Veteran indicated at his May 2013 hearing that he received all of his treatment through VA, and indicated he had had recent treatment for his TBI.  

The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that a remand is also required in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should send the Veteran a notice letter addressing the criteria for substantiating a claim for entitlement to a TDIU, including what evidence the Veteran should submit and what evidence VA will make efforts to obtain. 

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his TBI residuals, to include headaches, since February 2012.  After securing any necessary release, the AMC/RO should obtain those records not on file.  Even if the Veteran does not respond, the AMC/RO should follow-up on his account of treatment through VA.

3.  The AMC/RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his TBI symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected TBI residuals.  The claims folder should be made available to the examiner for review before the examination.

The examiner must indicate whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's loss of consciousness/ "black outs" are symptoms of his service-connected TBI.  If such is the case, the examiner should also indicate the frequency and duration of these symptoms, to include whether it constitutes dizziness and/or seizures.

Regarding the headaches, the examiner should indicate whether the Veteran experiences prostrating attacks as a result thereof.  If such is the case, the examiner should indicate the frequency and duration of these attacks, as well as whether they are productive of severe economic inadaptability.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of whether the Veteran is entitled to a TDIU.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in April 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


